Citation Nr: 0113183	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-09 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Chapter 31 vocational rehabilitation benefits in an amount 
calculated as $1,328.23.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from October 1977 to September 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an unfavorable determination by the Committee 
on Waivers (Committee) at the Oakland California Regional 
Office (RO) of the Department of Veterans Affairs  (VA).  

The Board also points out that the veteran requested a 
hearing before a member of the Traveling Section of the 
Board.  The veteran failed to report to the hearing which was 
scheduled for October 23, 2000.


FINDINGS OF FACT

1.  The veteran has been overpaid Chapter 31 benefits in the 
amount of $1,328.23 for periods between August 24, 1998 and 
December 18, 1998 during which she either was not attending 
her approved program at all, or prematurely terminated her 
enrollments due to starting a new job, and the break-up of 
her marriage; which put her into the role of a single parent. 

2.  This overpayment does not involve fraud, 
misrepresentation or bad faith on the part of the veteran.  

3.  The overpayment is primarily due to the fault of the 
veteran; no corresponding VA fault is apparent.  

4.  Because of this overpayment to her of Chapter 31 
benefits, the veteran has been unjustly enriched at the 
expense of the Government.  

5.  Financial information received from the veteran indicates 
that repayment of this debt will not result in undue 
financial hardship for the veteran .  

6.  Recovery of this debt from the veteran  would not defeat 
the purpose for which Chapter 31 benefits were intended.  

7.  The evidence fails to show that the veteran relinquished 
a valuable right or incurred a legal obligation in reliance 
on his VA Chapter 31 benefits.  


CONCLUSION OF LAW

Entitlement to a waiver of recovery of an overpayment of 
Chapter 31 vocational rehabilitation benefits in an amount 
calculated as $ 1,328.23 is not established.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board notes that the agency of original 
jurisdiction has met its duty to assist the veteran in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  That is, by virtue of the Committee's decision on 
waiver, dated in November 1999, the Committee's affirmation 
of the waiver denial, dated in March 2000, and the Statement 
of the Case issued in March 2000, all during the pendency of 
the appeal, the veteran and her representative were given 
notice of the information necessary to substantiate the 
claim.  

Additionally, in a letter dated in December 1999, the 
Committee requested that the veteran submit an updated 
Financial Status Report (FSR), on her family's financial 
situation, and to return it within 20 days of the letter.  
She was advised that if she did not return the requested 
information within the 20 days indicated, that the Committee 
would proceed with the evidence on hand.  As the veteran did 
not return another FSR, the Committee based its decision, and 
affirmation, on the veteran's most recent FSR of record, 
dated in May 1999.  On May 4, 2000, the Committee again asked 
the veteran to submit a current FSR.  In May 2000, the 
veteran submitted a current FSR.  

Lastly, and again, it is noted that the veteran was given an 
opportunity to testify before a Member of the Board.  As 
indicated in the introduction, she failed to report for the 
hearing scheduled in October 2000.  Therefore, after 
examining the record, the Board finds that reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate this claim have been undertaken, and hence no 
further assistance to the veteran is required.  See VCAA, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, __ (to be 
codified as amended at 38 U.S.C. §§ 5103A, 5107).


Waiver of Overpayment

Pertinent law and regulations indicate that recovery of 
overpayments of any benefits made under the laws  
administered by VA shall be waived if there is no indication  
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good  
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  

The standard "Equity and Good Conscience", will be applied  
when the facts and circumstances in a particular case  
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  

(1)	Fault of debtor.  Where actions of the debtor 
contribute  to creation of the debt.  

(2)	Balancing of faults.  Weighing fault of debtor 
against  Department of Veterans Affairs fault.  

(3)	Undue hardship.  Whether collection would 
deprive debtor  or family of basic necessities.  

(4)	Defeat the purpose.  Whether withholding of 
benefits or  recovery would nullify the objective for 
which benefits were  intended.  

(5)	Unjust enrichment.  Failure to make restitution 
would  result in unfair gain to the debtor.  

(6)	Changing position to one's detriment.  Reliance 
on  Department of Veterans Affairs benefits results in  
relinquishment of a valuable right or incurrence of a 
legal  obligation.  38 C.F.R. § 1.965(a).  

In this case, the veteran was approved after counseling for 
enrollment in a program of vocational rehabilitation pursuant 
to Chapter 31, Title 38, United States Code.  Her 
Individualized Written Rehabilitation Program (IWRP), and 
supporting "plan" and "rationale," signed by her in 
December 1995, called for her completion of core requirements 
for all majors in Office Information Systems, plus four 
courses for Office Information Assistant, so that she may 
obtain a Certificate of Achievement as an Office Information 
Assistant at Butte Community College.  A total of 13 courses 
were anticipated to be taken one half to three quarters time 
beginning Spring 1996 through Fall (December) 1998.  The plan 
was later modified to reflect new start and conclusion dates.  

Following the veteran's Fall 1997 term, it was determined 
that she was indebted to the government in the amount of 
$1,294, created for the fall term, 1997.  That indebtedness 
was created because the veteran completed less than 6 units 
for the period from August 25, 1997, through December 19, 
1997. 

In a report dated September 30, 1998, the Scheduled 
Supervision for Training was held at Butte College, for the 
Fall semester 1998.  At that time the veteran submitted an 
updated Education plan, as requested, and it was noted that 
she was following a restricted course list.  She was 
registered in 6.5 units and reported to VA that she was 
unable to attend three quarters or full time because of work 
and home responsibilities.  Regarding her IWRP progress, it 
was noted that the plan had been extended to conclude in July 
1999.  She was making slow progress on the plan because 
classes were not offered every semester.  

By a letter dated April 19, 1999, the veteran was informed 
that in addition to the first debt created of $1,294, that a 
second debt of $1,328.23 had been recently created as she 
also did not complete 6 units during fall term, 1998 from 
August 24, 1998 through December 18, 1998.  Ultimately, in a 
decision dated in June 1999, the Committee granted a waiver 
of recovery of the overpayment in the full amount of 
$1,294.00 for the first debt.  The waiver was based partly on 
the fact that the veteran had had major surgery at the 
beginning of fall term 1997.  The second debt, in the amount 
of $1,328.23 for the fall term 1998, is the amount of 
indebtedness which is the subject of this appeal before the 
Board.

In that regard, on January 22, 1999, Butte College advised VA 
that the veteran had reduced her training time from 6.5 to 
3.5 units effective August 24, 1998.  This change meant a 
retroactive reduction from half-time to quarter-time.  In 
February 1999, VA stopped the veteran's Chapter 31 benefits 
effective August 24, 1998, as Chapter 31 benefits are not 
payable unless a veteran is attending classes at the half-
time rate.  This action created an overpayment for $1,328.23 
for the period from August 24, 1998 through December 18, 
1998.  

The veteran, in her notice of disagreement, received in June 
1999, and her substantive appeal, received in March 2000, 
indicated that she knew the rules for her educational 
benefit, and that she tried to work with her teachers in 
order to complete her course requirements for the fall 
semester of 1998, to no avail.  Specifically, the veteran 
stated that she received a new job on November 21, 1998, and 
for that new job she had to go away on travel  for two weeks, 
and that she did not think of calling VA to discuss this 
change.  She stated that while the money and schooling "were 
great," she did not intend to defraud the government.  She 
indicated that she now has a good career/job, and that she 
would still like to complete her course requirements in the 
future.  The veteran indicated that her husband left her, and 
their marriage, in January 1999, and as a result of their 
marriage ending, she became a full-time mother who is working 
to raise two teenage sons alone.  She reported that one son 
had some medical problems, and that she also worked part-time 
at her old job.  The veteran stated that she would have "no 
problem" paying $200.00 a month towards this debt, even 
though it would put a "kink" in her budget.  She apologized 
for her inaction.  

The veteran has requested a waiver of the recovery of this 
debt, claiming financial hardship.  The Committee, by way of 
a November 1999 decision, and a March 2000 affirmation of 
that decision, has determined that fraud, misrepresentation 
or bad faith on the part of the veteran are not shown, and 
the Board affirms this determination.  As there is no 
preclusion of the waiver based on the elements of fraud, 
misrepresentation or bad faith, the Board will proceed to 
evaluate this claim based upon the standard of Equity and 
Good Conscience, listed at the beginning of this discussion. 

Financial information submitted by the veteran fails to show 
that undue financial hardship would result from repayment of 
this debt.  According to her most recent May 2000 Financial 
Status Report, the veteran's net monthly take-home pay from 
employment was $1,716.  In addition, she received $859 per 
month at that time in VA compensation benefits, for a total 
monthly net income of $2,575.  The veteran reported a total 
amount of monthly expenses of $2,236, to include:  Five 
monthly installment obligations totaling $188 per month; 
payment on two vehicles totaling $480 per month, with car 
insurance of $88; an average of monthly expenses, including 
rent or mortgage of $660, food at $400, utilities and heat at 
$140, and "other" living expenses of gas at $80, 
entertainment at $120.00, lunches for her and her children at 
$60, and cell phone at $20.  Of the veteran's five monthly 
installment obligations, all but one of them was listed as 
having an amount past due.  Thus, it appears that the veteran 
has a monthly surplus of $339.00 from which to repay her 
indebtedness to the Government.  Moreover, and again, in 
March 2000, the veteran stated that she was able to pay $200 
recoupment from her compensation benefits.  

The Board has concluded that the veteran has the financial 
ability to repay this debt without experiencing undue 
financial hardship.  It must be remembered that, essentially, 
the veteran was paid Chapter 31 benefits for a period of time 
when she was not attending school on a half time basis, as is 
required by regulation.  To allow her to keep these benefits, 
to which she is not legally entitled, would result in her 
unjust enrichment at the expense of the Government.  She is 
not shown to have detrimentally relied on her extra income 
from Chapter 31 benefits, nor would recovery of this debt 
from her defeat the purpose for which these benefits were 
intended, i.e. to pay her for those periods of enrollment 
when she was advancing satisfactorily towards her educational 
goal.  

Finally, this overpayment appears to be primarily due to the 
fault of the veteran, in that she failed to comply with her 
obligation to pursue her educational course on at least a 
part time basis; that she instead dropped her course load 
from half-time to quarter time; and that she decided to take 
a new employment opportunity in lieu of attending school and 
pursuing her course load.  While VA took steps in February 
1999 to retroactively redress the veteran's enrichment, the 
primary fault lies with the veteran.  

After a full review of the evidence of record, the Board is 
unable to find any element of equity and good conscience 
which would indicate that recovery of this debt from the 
veteran would be fundamentally unfair and that the Government 
should forego its legal right to recover this debt.  It 
should also be pointed out that debts to the government have 
the same status as those owed to other creditors.  


ORDER

The appeal is denied.  


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

